Citation Nr: 1036474	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-41 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral knee disability, 
identified as degenerative joint disease of the knees (claimed as 
bilateral knee arthritis).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970, 
including combat service in the Republic of Vietnam.  His 
decorations include the Combat Infantry Badge and the Purple 
Heart Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
which, in pertinent part, denied the Veteran's claim for service 
connection for bilateral knee disability.  This claim was 
previously before the Board in April 2008 and was remanded for 
further development.  

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in February 2008.  A transcript of 
that hearing has been reviewed and associated with the claims 
file.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
bilateral knee disability is causally related to his military 
service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee 
disability, identified as degenerative joint disease of the 
knees, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (Apr. 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In this appeal, in a November 2004 pre-rating letter, the RO 
provided the Veteran with notice consistent with the requirements 
of Pelegrini regarding what information and evidence was needed 
to substantiate the claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and that he 
should send the information describing additional evidence or the 
evidence itself to the VA.  

The Veteran was not provided notice as to how disability ratings 
and effective dates are assigned (if service connection is 
granted), or the type of evidence that impacts these types of 
determinations, on these facts, until March 2006.  Because the 
Board's decision herein denies the Veteran's claim for service 
connection, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all available records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, private treatment records, statements from private 
treatment providers, VA examination reports and VA treatment 
records.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran, 
his wife, and friends.  Thus, the Board finds that all necessary 
notification and development action on this claim has been 
accomplished.  




II.  Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection will also be presumed for certain chronic diseases, if 
manifest to a compensable degree within one year after discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case there is medical evidence of a current 
disability as the December 2004 VA examiner diagnosed the Veteran 
with degenerative joint disease of both knees, right worse than 
left.  In addition, the November 2008 VA examiner diagnosed the 
Veteran with bilateral degenerative joint disease of the knees.  
The Veteran testified at his February 2008 Board hearing as to 
the current symptoms and treatment for his knee disability.  The 
claims file contains various private and VA treatment records 
which show complaints of knee pain and treatment thereof.  

In addition there is medical evidence of in-service incurrence of 
an injury to the Veteran's knees.  Service treatment records show 
that the Veteran sustained multiple fragment wounds of both lower 
extremities in January 1970 when he stepped on a mine.  The 
Veteran underwent multiple irrigation and debriments for his 
injuries while in the hospital.  The Veteran was examined by the 
VA in April 1971.  X-rays of both lower legs showed several small 
metallic foreign bodies in the soft tissues of the left femur and 
in the region of the right knee.  

Thus, this claim turns on whether there is medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  

A January 2000 VA examination report shows that the Veteran 
complained of a shrapnel injury to both knees.  He had surgery to 
remove all shrapnel.  He complains of constant aching pain and 
has developed a Baker's cyst on the left knee.  He claimed he has 
constant recurrent swelling of both knees.  He stated he has 
aching sensations constantly and poor endurance.  He reported 
buckling of his knees as well.  Upon physical examination of the 
knees, mild genu varus of the knees was noted.  The Veteran was 
diagnosed with radiologically very minimal degenerative changes 
of the right knee with metallic foreign body within the anterior 
portion of the lateral compartment of the right knee joint.  
Radiologically slight narrowing of the medial compartments of 
both knee joints.  The Veteran was also diagnosed with 
radiologically small metallic foreign bodies within the soft 
tissues medial to the medial condyle of the right femur, lateral 
to the left patella, left prepatella area; posterior to the 
lateral condyle of left tibia, and medial to the proximal shaft 
of the left tibia.  In addition, a 1 mm x 1 mm metallic foreign 
body embedded within the medial portion of the proximal shaft of 
the left tibia was noted.  The examiner did not provide an 
etiology opinion.  

A December 2004 VA examination report shows that the Veteran was 
diagnosed with degenerative joint disease of the bilateral knees.  
At the examination, the Veteran complained of daily pain to the 
left knee and stated that after being on his feet for half an 
hour, he will start to feel pain.  After two hours, the Veteran 
stated the pain was unbearable.  He also reported swelling and 
instability of the left knee.  Upon examination of the knees, 
there was no swelling and no obvious deformities.  There was no 
pain on repetitive range of motion to either knee and no 
limitations.  No weakness, fatigue, or decreased endurance with 
repetitive range of motion were noted.  Flexion was to 140 
degrees with no complaints.  

The examiner opined that this condition was not likely secondary 
to service connected injury due to bilateral condition and the 
fact that the right knee was worse than the left knee.  

A June 2005 VA consultation note shows that the Veteran reported 
sustaining multiple shrapnel injuries to the legs, knees, 
abdomen, status post removal shrapnel and surgery.  The Veteran 
stated that the pain always starts as a toothache pain at the 
left knee that occurs after standing one hour then radiates up to 
the left buttock and to the left back.  The patient also reports 
right knee pain, also onset after shrapnel injury, which is worse 
when on feet a lot.  The Veteran reported intermittent burning 
and pins and needles pain in medial calf and a new shooting pain 
for the past two days, which is localized to area of shrapnel 
removal inferior medial aspect of left thigh.  Upon neurological 
examination, left patellar deep tendon reflexes were absent.  
Right patellar 1+ and bilateral Achilles 2+.  There was patchy 
sensory loss of lower extremities that did not follow a 
dermatomal distribution.  There was a discreet area of tenderness 
with palpation just inferior to a shrapnel scar medial thigh, 
inferior aspect on left.  Peripheral vascular 1+ dorsalis pedis 
and posterior tibial pulses.  

X-rays from January 2000 and December 2004 were reviewed.  Those 
x-rays showed osteoarthritic changes in both knees and also 
showed retained metallic foreign bodies in the knees.  
Specifically, the January 2000 x-rays showed very minimal 
degenerative changes of the right knee, as described, and there 
was a 2.0 mm x 2.0 mm metallic foreign body within the anterior 
portion of the lateral compartment of the right knee joint.  
There was also slight narrowing of the medial compartments of 
both knee joints, and the possibility of internal derangement of 
the knees could be considered.  Small metallic foreign bodies 
within the soft tissues medial to the medial condyle of the right 
femur, lateral to the proximal shaft of the right tibia, at the 
lateral portion of the distal shaft of the right femur, anterior 
to the distal shaft of left femur and medial to the mid shaft of 
the left femur, lateral to the left patella, left prepatella 
area, posterior to the lateral condyle of the left tibia, and 
medial to the proximal shaft of the left tibia.  In addition 
there was a 1.0 mm x 1.0 mm metallic foreign body imbedded within 
the medial portion of the proximal shaft of the left tibia.  
After reviewing the x-rays and examining the Veteran, the nurse 
practitioner concluded that the Veteran had neuropathic lower 
extremity pain, status post shrapnel injury and mechanical 
bilateral knee pain with early osteoarthritis and retained 
shrapnel fragments.  

A November 2008 VA examination report shows that the VA examiner 
stated that in his opinion, most of the Veteran's pain was truly 
not coming from knee arthritis.  In addition, given the injuries 
listed in the service medical records as well as the Veterans 
description of the injuries and his current problems, the 
examiner felt that the fragment wounds of the lower extremities 
sustained in the January 1970 injury as well as the other 
injuries to his lower extremities at that time including the 
fracture of the right tibia, were not really what was causing his 
bilateral knee degenerative joint disease.  The Veteran worked as 
a mechanic for 35 years and was up and down very often, the 
examiner found that it was more likely that his daily wear and 
tear as well as his age caused his mild degenerative joint 
disease.  With regard to his tibia fracture, this did not result 
in any kind of malalingment and it does not appear that he had 
any acute ligamentous injury at the time of the injury in 1970 
that would predispose him to arthritis.  The examiner stated that 
in summary, he felt that the Veteran's bilateral degenerative 
joint disease was not related to his military service, including 
the fragment wounds and other lower extremity injuries sustained 
in the January 1970 accident.  

In this case there are differing medical opinions regarding 
whether the Veteran's current knee disability is related to his 
in-service shrapnel injuries.  While the 2004 and 2008 VA 
examiner's offered negative nexus opinions, the June 2005 nurse 
practitioner found the Veteran's bilateral knee disability to be 
casually related to the Veteran's shrapnel injuries.  In 
addition, the Veteran provided testimony at the February 2008 
Board hearing that his knee pain and knee disability symptoms 
first began in-service following his injury and surgery to remove 
the shrapnel from his knees and have continued since that time.  
The Board notes that service connection may be established by a 
continuity of symptomatology [note: not necessarily continuity of 
treatment] between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
Lay evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  Rhodes 
v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Here, the Veteran is competent to testify as to the onset and 
continuity of his bilateral knee symptoms.  In addition, the 
Board finds the Veteran to be credible.  The claims file contains 
photographic evidence of extensive injury and surgery to the 
Veteran's knees and the Veteran's testimony is consistent with 
other evidence of record.  In addition, the Veteran's testimony 
is corroborated by the 2005 nurse practitioner's opinion 
regarding the etiology of his knee disability.  

As such, the Board finds that the evidence is in equipoise.  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
In Gilbert, the Court went on to say that entitlement need not be 
established beyond a reasonable doubt, by clear and convincing 
evidence, or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that the 
Veteran prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  Here, 
the preponderance of the evidence is not against the claim.  



Accordingly, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for bilateral 
knee disability identified as degenerative joint disease of the 
knees (claimed as bilateral knee arthritis) should be granted.  


ORDER

Entitlement to service connection for bilateral knee disability, 
identified as degenerative joint disease of the knees (claimed as 
bilateral knee arthritis) is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


